DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment filed August 8, 2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: New matter was introduced in the first paragraph, lines 3-10 for an incorporation by reference. 
An incorporation by reference statement added after an application’s filing date is not effective because no new matter can be added to an application after its filing date (see 35 U.S.C. 132(a)). If an incorporation by reference statement is included in an amendment to the specification to add a benefit claim under 35 U.S.C. 120 after the filing date of the application, the amendment would not be proper. When a benefit claim under 35 U.S.C. 120 is submitted after the filing of an application, the reference to the prior application cannot include an incorporation by reference statement of the prior application. See Dart Indus. v. Banner, 636 F.2d 684, 207 USPQ 273 (C.A.D.C. 1980). See MPEP 201.06(c) IV.
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoder et al. (US 10,352,619 B2) in view of D’Oracio De Almeida et al. (US 10,508,861 B1).
	Regarding claim 1, Yoder et al. discloses an anchoring device (5) for a refractory material for lining a thermal vessel, the anchoring device (5) comprising: a main anchor body including four anchor branch segments (anchor legs, 20) forming an X shape, wherein the four branch segments (anchor legs, 20) each have a same length and are angled with respect to each other to form four unenclosed cell openings between them including two opposite side openings and two opposite end openings, wherein the two side openings are each triangular in shape; and a mounting element (base pin assembly, 10) adapted to mount the main body to the thermal vessel, wherein the four branch segments (anchor legs, 20) are formed by two anchor strips that are angled with respect to each other, wherein each of the anchor strips has two outer portions defining the branch segments and a central portion therebetween, and wherein the central portions of the two anchors strips inter-engage and are attached to the mounting element (base pin assembly, 10), and wherein the mounting element (base pin assembly, 10) includes a first metal material that the thermal vessel is made of and the anchor body includes a second metal material selected to retain the refractory material to the thermal vessel such that the first metal material of the mounting element (base pin assembly, 10) is different from the second metal material of the main body (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
	Yoder et al. fails to disclose that the main body further includes four extension segments with each one extending from a respective one of the four branch segments, wherein the four extension segments are each angled relative to their respective branch segments to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape.
D’Oracio De Almeida et al. discloses an anchoring device (10) for a refractory material for lining a thermal vessel, the anchoring device (10) comprising: a main anchor body (12) including four anchor branch segments (18), wherein the four branch segments (18) each have a same length and are angled to form four unenclosed cell openings between them including two opposite side openings and two opposite end openings, wherein the main body (12) further includes four extension segments (24) with each one extending from a respective one of the four branch segments (18), wherein the four extension segments (24) are each angled relative to their respective branch segments (18) to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape; and a mounting element (14) adapted to mount the main body to the thermal vessel, and wherein the mounting element (14) includes a first metal material that the thermal vessel is made of and the anchor body includes a second metal material selected to retain the refractory material to the thermal vessel such that the first metal material of the mounting element (14) is different from the second metal material of the main body (see Abstract; figure 1-6 and column 4, line 9 through column 9, line 60).
D’Oracio De Almeida et al. fails to disclose an anchoring device comprising: a main anchor body including four anchor branch segments forming an X shape, wherein the four branch segments each have a same length and are angled with respect to each other to form four unenclosed cell openings between them including two opposite side openings and two opposite end openings, wherein the two side openings are each triangular in shape, wherein the main body further includes four extension segments with each one extending from a respective one of the four branch segments, wherein the four branch segments are formed by two anchor strips that are angled with respect to each other, wherein each of the anchor strips has two outer portions defining the branch segments and a central portion therebetween, and wherein the central portions of the two anchors strips inter-engage and are attached to the mounting element.
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoder et al. with the teachings of D’Oracio De Almeida et al. resulting in the main body further includes four extension segments with each one extending from a respective one of the four branch segments, wherein the four extension segments are each angled relative to their respective branch segments to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape in order to provide flow passageways for the refractory to interconnect the cells (see D’Oracio De Almeida et al. column 2, lines 20-45).
	Regarding claim 2, the combined teachings of Yoder et al. and D’Oracio De Almeida et al. disclose an anchoring device wherein the thermal vessel is of a type used in an oil refinery, another petrochemical-process facility, a chemical-process facility, a chemical-manufacturing plant, a cement plant, or another industrial facility for performing an industrial process in a high-temperature, high-pressure, and/or caustic environment, and wherein the refractory material includes concrete, plastics, ceramics, another conventional refractory, or a combination thereof, since Yoder et al. and D’Oracio De Almeida et al. disclose anchoring devices capable of being installed in a thermal vessel, wherein the thermal vessel is of a type used in an oil refinery, another petrochemical-process facility, a chemical-process facility, a chemical-manufacturing plant, a cement plant, or another industrial facility for performing an industrial process in a high-temperature, high-pressure, and/or caustic environment, and wherein the refractory material includes concrete, plastics, ceramics, another conventional refractory, or a combination thereof.
	Regarding claim 3, Yoder et al. discloses an anchoring device wherein the four branch segments (20) are each angled at 90 degrees with respect to each other (see figure 7B).
	Regarding claim 4, Yoder et al. discloses an anchoring device wherein the four branch segments (20) each have a same maximum relative height and/or segment height, at least adjacent the mount element, to form a single top plane and/or a single bottom plane (see figures 7A-B).
	Regarding claim 5, Yoder et al. discloses an anchoring device wherein the two anchor strips each have a vertical slot, with one of the anchor strips having its slot extending downward through its upper surface and with the other one of the anchor strips having its slot extending upward through its lower surface, so that the slots receive each other and the remaining unslotted central portions to form the X-shaped main anchor body (see figures 7A-B and column 5, lines 9-16).
	Regarding claims 6-7, Yoder et al. discloses an anchoring device wherein the main body further includes four anchor reinforcement segments (tab, 23) with each one extending into a respective one of the four unenclosed cell openings so that each of the four unenclosed cell openings has a respective reinforcement segment (tab, 23) extending into it; and wherein the reinforcement segments (tab, 23) are in addition to the branch segments, and do not define any portion of the four unenclosed openings (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
	Regarding claim 8, Yoder et al. discloses an anchoring device wherein the main body defines at least one void (opening, 24) that extends through at least one of the branch segments (20), and wherein the void (opening, 24) allows the refractory to flow through the anchor main body when the anchor is mounted to the vessel and the refractory is being installed (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
	Regarding claim 9, Yoder discloses an anchoring device wherein the at least one void comprises four voids (24) with each extending through a respective one of the branch segments (20) (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
Regarding claim 10, the combined teachings of Yoder et al. and D’Oracio De Almeida et al. disclose an anchoring device comprising four branch segments, wherein the four extension segments are each angled relative to their respective branch segments to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape, since Yoder discloses an anchoring device comprising four branch segments (20) (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58); and D’Oracio De Almeida et al. discloses an anchoring device comprising four branch segment (18), wherein the four extension segments (24) are each angled relative to their respective branch segments (18) to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape (see Abstract; figure 1-6 and column 4, line 9 through column 9, line 60).
	The combined teachings of Yoder et al. and D’Oracio De Almeida et al. fail to disclose an anchoring device wherein each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments.
	It would have been an obvious matter of design choice to have each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments, since applicant has not disclosed that having each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments solves any stated problem or is for any particular purpose and it appears that the invention would perform well with each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments.
	Regarding claim 11, the combined teachings of Yoder et al. and D’Oracio De Almeida et al. fail to explicitly disclose an anchoring device wherein each of the extension segments has a length that is less than about half a length of the branch segments.
	It would have been an obvious matter of design choice to have each of the extension segments has a length that is less than about half a length of the branch segments, since applicant has not disclosed that having each of the extension segments has a length that is less than about half a length of the branch segments solves any stated problem or is for any particular purpose and it appears that the invention would perform well with each of the extension segments has a length that is less than about half a length of the branch segments.
	Regarding claims 12-13, Yoder et al. fails to disclose an anchoring device wherein the mounting element includes a stud defining a recess for receiving a pilot interface element, wherein the stud is centrally attached to the X-shaped anchor main body; and wherein the stud is stud-welded or plug-welded to the X-shaped anchor main body.
However, Yoder et al. discloses that the base pin assembly (10) includes a mounting end (11) formed on one end for securing the anchor assembly to the vessel, a mounting end (11) includes an electrical resistance contact point (12) (see column 4, lines 1-17).
	D’Oracio De Almeida et al. discloses an anchoring device wherein the mounting element includes a stud (38) defining a recess (40) for receiving a pilot interface element (39), wherein the stud (38) is centrally attached to the anchor main body (12); and wherein the stud is stud-welded or plug-welded to the anchor main body (see figure 5A and column 9, lines 1-60).
D’Oracio De Almeida et al. fails to discloses an X-shaped anchor main body.
Because these two means for securing the anchor assembly to the vessel were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a welding stud defining a recess for receiving a pilot interface element for an electrical resistance contact point.
	It would have been an obvious matter of design choice to have the mounting stud is stud-welded or plug-welded to the X-shaped anchor main body, since applicant has not disclosed that having the mounting stud is stud-welded or plug-welded to the X-shaped anchor main body solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the mounting stud is stud-welded or plug-welded to the X-shaped anchor main body.
	Regarding claim 14, Yoder et al. discloses an anchoring device wherein the stud includes an X-shaped notch in its upper surface that receives the X-shaped anchor main body (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
Regarding claim 15, Yoder discloses a system of a plurality of anchoring devices, wherein the anchoring devices are arranged in an ordered array of rows and columns (see figure 8 and column 3, lines 54-67).
Yoder et al. fails to disclose a system of a plurality of the anchoring devices, wherein the anchoring devices are arranged in an ordered array of rows and columns in a tessellated pattern with adjacent of the openings of adjacent of the anchoring devices cooperatively defining an ordered array of cells that are hexagonal and/or rhombus shaped.
D’Oracio De Almeida et al. discloses an anchoring device comprising four branch segment (18), wherein the four extension segments (24) are each angled relative to their respective branch segments (18) to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape; and a system of a plurality of the anchoring devices, wherein the anchoring devices are arranged in an ordered array of rows and columns in a tessellated pattern with adjacent of the openings of adjacent of the anchoring devices cooperatively defining an ordered array of cells that are hexagonal and/or rhombus shaped (see Abstract; figure 1-6 and column 4, line 9 through column 9, line 60).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoder et al. with the teachings of D’Oracio De Almeida et al. resulting in a system of a plurality of the anchoring devices, wherein the anchoring devices are arranged in an ordered array of rows and columns in a tessellated pattern with adjacent of the openings of adjacent of the anchoring devices cooperatively defining an ordered array of cells that are hexagonal and/or rhombus shaped in order to provide flow passageways for the refractory to interconnect the cells (see D’Oracio De Almeida et al. column 2, lines 20-45).
Regarding claim 16, the combined teachings of Yoder et al. and D’Oracio De Almeida et al. disclose a method of protecting a thermal vessel, comprising installing the anchoring system and the refractory material in the anchoring system of Claim 15, since the combined teachings of Yoder et al. and D’Oracio De Almeida et al. discloses the anchoring system of claim 15,to protect the vessel shells (e.g., sidewalls), their internal surface is typically lined with a refractory material such as a thin layer of concrete (see D’Oracio De Almeida et al. (see column 1, lines 23-29), which by Yoder et al. (see Abstract) and D’Oracio De Almeida et al. (see Abstract).
	Regarding claim 17, Yoder et al. discloses an anchoring device (5) for a refractory material for lining a thermal vessel, the anchoring device (5) comprising: a main anchor body including four anchor branch segments (anchor legs, 20) forming an X shape, wherein the four branch segments (anchor legs, 20) each have a same length and are angled at 90 degrees with respect to each other to form four unenclosed cell openings between them including two opposite side openings and two opposite end openings, wherein the two side openings are each triangular in shape, and wherein the four branch segments (anchor legs, 20) each have a same height to form a single top plane of the main body; and a mounting element (base pin assembly, 10) adapted to mount the main body to the thermal vessel, wherein the four branch segments (anchor legs, 20) are formed by two anchor strips that are angled with respect to each other, wherein each of the anchor strips has two outer portions defining the branch segments (anchor legs, 20) and a central portion therebetween, and wherein the central portions of the two anchors strips inter-engage and are attached to the mounting stud (base pin assembly, 10), and wherein the mounting stud (base pin assembly, 10) is made of a first metal material that the thermal vessel is made of and the anchor body is made of a second metal material selected to retain the refractory material to the thermal vessel such that the first metal material of the stud (base pin assembly, 10) is different from the second metal material of the main body (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
	Yoder et al. fail to disclose an anchoring device wherein the main body further includes four extension segments with each one extending from a respective one of the four branch segments, wherein the four extension segments are each angled relative to their respective branch segments to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape, wherein each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments, wherein the mounting element includes a stud defining a recess for receiving a pilot interface element.
However, Yoder et al. discloses that the base pin assembly (10) includes a mounting end (11) formed on one end for securing the anchor assembly to the vessel, a mounting end (11) includes an electrical resistance contact point (12) (see column 4, lines 1-17).
	D’Oracio De Almeida et al. discloses an anchoring device (10) for a refractory material for lining a thermal vessel, an anchoring device (10) comprising: a main anchor body including four anchor branch segments (18), wherein the main body further includes four extension segments (24) with each one extending from a respective one of the four branch segments (18), wherein the four extension segments (24) are each angled relative to their respective branch segments (18) to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape, and wherein the four branch segments (18) each have a same height to form a single top plane of the main body (12); and a mounting element (14) adapted to mount the main body (12) to the thermal vessel, wherein the mounting element (14) includes a stud (38) defining a recess for receiving a pilot interface element (39), and wherein the mounting stud (38) is made of a first metal material that the thermal vessel is made of and the anchor body is made of a second metal material selected to retain the refractory material to the thermal vessel such that the first metal material of the stud (38) is different from the second metal material of the main body (see Abstract; figure 1-6 and column 4, line 9 through column 9, line 60).
D’Oracio De Almeida et al. fails to disclose an anchoring device comprising: a main anchor body including four anchor branch segments forming an X shape, wherein the four branch segments each have a same length and are angled at 90 degrees with respect to each other to form four unenclosed cell openings between them including two opposite side openings and two opposite end openings, wherein the two side openings are each triangular in shape, wherein each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments, and wherein the four branch segments are formed by two anchor strips that are angled with respect to each other, wherein each of the anchor strips has two outer portions defining the branch segments and a central portion therebetween, and wherein the central portions of the two anchors strips inter-engage and are attached to the mounting stud.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Yoder et al. with the teachings of D’Oracio De Almeida et al. resulting in anchoring device wherein the main body further includes four extension segments with each one extending from a respective one of the four branch segments, wherein the four extension segments are each angled relative to their respective branch segments to define portions of the two opposite end openings such that the two opposite end openings are each semi-hexagonal in shape in order to provide flow passageways for the refractory to interconnect the cells (see D’Oracio De Almeida et al. column 2, lines 20-45).
Because these two means for securing the anchor assembly to the vessel were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a stud defining a recess for receiving a pilot interface element for an electrical resistance contact point.
It would have been an obvious matter of design choice to have each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments, since applicant has not disclosed that having each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments solves any stated problem or is for any particular purpose and it appears that the invention would perform well with each extension segment is parallel to an adjacent one of the extension segments that it cooperates with to form the semi-hexagonal end openings and is aligned with another adjacent one of the extension segments.
	Regarding claim 18, Yoder et al. discloses an anchoring device wherein the two anchor strips each have a vertical slot, with one of the anchor strips having its slot extending downward through its upper surface and with the other one of the anchor strips having its slot extending upward through its lower surface, so that the slots receive each other and the remaining unslotted central portions to form the main body (see figures 7A-B and column 5, lines 9-16).
	Regarding claim 19, Yoder et al. discloses an anchoring device wherein the main body further includes four anchor reinforcement segments (tab, 23) with each one extending into a respective one of the four unenclosed cell openings so that each of the four unenclosed cell openings has a respective reinforcement segment (tab, 23) extending into it, wherein the reinforcement segments (tab, 23) are in addition to the branch segments (anchor legs, 20), and do not define any portion of the four unenclosed openings, wherein the main body defines at least one void (opening, 24) that extends through at least one of the branch segments (anchor legs, 20), and wherein the void (opening, 24) allows the refractory to flow through the anchor main body when the anchor is mounted to the vessel and the refractory is being installed, wherein the main body defines four of the voids (opening, 24) with each extending through a respective one of the branch segments (anchor legs, 20) (see Abstract; figures 7A-B; and column 3, line 54 through column 5, line 58).
Regarding claim 20, Yoder et al. fails to disclose an anchoring device wherein the stud is stud-welded or plug-welded to the X-shaped anchor main body, wherein the mounting stud includes an X-shaped notch in its upper surface that receives the X-shaped anchor main body.
However, Yoder et al. discloses that the base pin assembly (10) includes a mounting end (11) formed on one end for securing the anchor assembly to the vessel, a mounting end (11) includes an electrical resistance contact point (12) (see column 4, lines 1-17).
	D’Oracio De Almeida et al. discloses an anchoring device wherein the stud (38) is stud-welded or plug-welded to the anchor main body, wherein the mounting stud (38) includes a notch in its upper surface that receives the anchor main body (see figure 5A and column 9, lines 1-60).
D’Oracio De Almeida et al. fails to discloses an X-shaped anchor main body.
Because these two means for securing the anchor assembly to the vessel were art-recognized equivalents at the time the invention was made, one of ordinary skill in the art would have found it obvious to substitute a welding stud defining a recess for receiving a pilot interface element for an electrical resistance contact point.
	It would have been an obvious matter of design choice to have the stud is stud-welded or plug-welded to the X-shaped anchor main body, since applicant has not disclosed that having the mounting stud is stud-welded or plug-welded to the X-shaped anchor main body solves any stated problem or is for any particular purpose and it appears that the invention would perform well with the mounting stud is stud-welded or plug-welded to the X-shaped anchor main body.

Response to Arguments
Applicant’s arguments, see Remarks, filed August 8, 2022, with respect to the objections of claims 8, 12-14 and 17-20 and the 112(b) rejection of claim 9 have been fully considered and are persuasive.  The objections of claims 8, 12-14 and 17-20 and the 112(b) rejection of claim 9 have been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774